DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
In response to communications files on July 11, 2022, claim  1 is canceled and claims 7 and 11 are amended per applicant’s request.  Therefore, claims 2-11 are presently pending in the application. 
Terminal Disclaimer
	The terminal disclaimers filed on July 11, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application serial No. 10/621048 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

	
Reasons for Allowance
Claims 2-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the 
prior arts of records, neither anticipates nor renders obvious the following limitations as claimed:

As to claim 2, the prior art of records fail to anticipate or suggest accessing one or more data flows among plurality of back-up data collection sources associated with a plurality of central data repositories; analyzing the one or more data flows to identify one or more breaks in data back-up process associated with one or more data items with missing back-up records; identifying, based on the analysis of the one or more data flows, one or more duplicate data back-up records; identifying, based on the analysis of the one or more data flows, one or more data back- up processes, associated with one or more back-up data collection sources, that deviate from a prescribed standard; generating a backup validation plan to address the one or more breaks in data back- up process, the one or more duplicate data back-up records, and the one or more data back- up processes that deviate from a prescribed standard; and automatically initiating, via an interactive user interface, the backup validation plan, together with the other limitations of the independent claims.

The dependent claims 3-11 being definite, enable by the specification, and further limiting to the independent claim, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BELIX M ORTIZ DITREN whose telephone number is (571)272-4081.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-2720631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Belix M Ortiz Ditren/Primary Examiner, Art Unit 2164